DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8, 10-15 are objected to because of the following informalities:  
Claims are depending on a later claim instead of a preceding claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 5-7, 10-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAMDANIS (SAMDANIS et al: US 2019/0174498)

Regarding claim 16/17, SAMDANIS (SAMDANIS et al: US 2019/0174498)
a method/apparatus comprising: 
selecting a time-division-duplex configuration from a plurality of time-division-duplex configurations having an allocation of uplink transmission time and/or an allocation of downlink transmission time (SAMDANIS: ¶32-33, ¶35, ¶40-41, an appropriate UL/DL configuration is selected; the configurations having UL/DL radio resource allocations in time domain), the selecting being based on information regarding a sharing characteristic for radio resources in a radio communication system providing radio resources for uplink transmission and for downlink transmission for a plurality of operators providing a service to a user equipment via the radio communication system (SAMDANIS: ¶32-33, ¶35, ¶40-41, ¶70, the selection is based on the sharing characteristic (i.e. the sharing characteristics include the QoS parameters that are defined by the SLA); service is provide to at least one user equipment (mobile telephone)); and 
allocating the radio resources in accordance with the selected time-division-duplex configuration (SAMSANIS: ¶51, ¶79, Fig. 5,  allocated radio resources including the slots and frequencies in accordance with the UL/DL configurations selected), 
wherein each time-division-duplex configuration in the plurality of time-division-duplex configurations has at least one subframe of a time-division-duplex frame assigned to a specific operator of the plurality of operators (SAMDANIS: ¶79, Fig. 5, a UL/DL configuration has multiple subframes where each of the subframe of a configuration is assigned to a specific tenant (operator) and the each of the subframes of another configuration is assigned to another specific tenant (operator) and so on).

Regarding claim 2, 10 SAMDANIS discloses method/apparatus of claim 16/17, wherein the allocation of uplink transmission time and/or the allocation of downlink transmission time according to the selected time-division-duplex configuration reflects a ratio or an absolute value regarding the resource split between the operators. (SAMDANIS: ¶39-42, at least an absolute share regarding the resource sharing between the tenants/operators is reflected by the resource allocation according to the TDD configuration).

Regarding claim 3, 11, SAMDANIS apparatus method/apparatus of claim 16/17, wherein the selecting is made dynamically or semi-statically (SAMDANIS: ¶45, the selection for the TDD configuration is dynamic or periodic).

Regarding claim 5, SAMDANIS apparatus method/apparatus of claim 16/17, wherein the selection is deterministic (SAMDANIS: ¶45, ¶49-¶53, ¶96-97, the selection for the TDD configuration is made in a way that guarantees the SLA).

Regarding claim 6, 13, SAMDANIS discloses method/apparatus of claim 16/17, wherein at least one specific subframe of a time division duplex frame in the time division duplex configuration is assigned to a specific operator (SAMDANIS: ¶67, ¶79, Fig. 5, a frame configuration is selected for each network tenant and its corresponding network slice).

Regarding claim 7, 14, SAMDANIS discloses method/apparatus of claim 16/17, wherein at least one transmission slot in a time division duplex configuration is configured to be scheduled for at least one user equipment of at least one operator considering the service level agreement of the at least one operator (SAMDANIS: ¶33, ¶45, 51, the TDD configurations having an UL and DL allocation slots and ratios; a TDD configuration is selected based on the resources required according to a SLA between operators;  ¶73-74, at least one slot is allocated to a user equipment).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMDANIS (SAMDANIS et al: US 2019/0174498) in view of LI et al (US 2017/0339567)

Regarding claim 4, 12, SAMDANIS discloses the method/apparatus of a claim 16/17, wherein the selecting is made after a predetermined number of regular time intervals passed since a previous selection (SAMDANIS: ¶67-69, ¶106, the selection is made every regular time intervals).
SAMDANIS remains silent regarding the time intervals being TTI.
However, LI et al (US 2017/0339567) discloses that the time intervals are in terms of TTIs (LI: ¶117-118, the time intervals are in terms of TTIs).
A person of ordinary skill in the art working with the invention of SAMDANIS would have been motivated to use the teachings of LI as it provides a well-known timing unit used in defining the time resources in a radio communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SAMDANIS with teachings of LI in order to improve compatibility.

Claims 8, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMDANIS (SAMDANIS et al: US 2019/0174498) in view of MATSUNAGA (US 2015/0223113)

Regarding claim 8, 15, SAMDANIS discloses the method/apparatus of any of the preceding claims claim 16/17, wherein the configuration of at least subframe of a time-division duplex frame in a time division duplex configuration considers the load per operator in a radio cell (SAMDANIS: ¶106-112, ¶114, based on the load per slice/operator, the configuration of the transmission slot assigned to a used of that slice/operator is determined; this happens in a cell-specific manner)
SAMDANIS remains silent regarding load in terms of number of active user equipment.
However, MATSUNAGA (US 2015/0223113) discloses load in terms of number of active user equipment (MATSUNAGA: ¶34, load is dependent on number of active users).
A person of ordinary skill in the art working with the invention of SAMDANIS would have been motivated to use the teachings of MATSUNAGA as it provides a well-known metric defining a cell load. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SAMDANIS with teachings of MATSUNAGA in order to enhance tracking of number of users thereby improving ability to provide better QoS and user experience to the 


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

Applicants argue,
“

    PNG
    media_image1.png
    427
    661
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    601
    636
    media_image2.png
    Greyscale
”

	Examiner respectfully submits the SAMDANIS, in at least Fig. 5, discloses that there are subframes in each of the UL/DL configurations and each of the cnofiguration is assigned to a specific tenant.


    PNG
    media_image3.png
    827
    1212
    media_image3.png
    Greyscale

[0079] However, in options C and D, each subcarrier F1, F2, and F3 represents a different network slice allocated to a different service and/or tenant, and each subcarrier F1, F2, and F3 may be configured independently, i.e. to support its own associated UL/DL ratio. In this case, in order to avoid or minimise the risk of 

	A person of ordinary skill in the art would reasonably interpret the above as “…each time division duplex configuration in the plurality of time division duplex configurations has at least one subframe of a time-division duplex frame assigned to a specific operator of the plurality of operatos…”.
	All arguments are based on the aruments addressed above and are, therefore, responded to in full.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461